Moyer, C.J.
Since it was first docketed in this court in 1995, this dispute has produced from this court no fewer than three signed majority opinions, a per curiam opinion, eleven separate concurrences and dissents, and a number of rulings on motions filed by plaintiffs and defendants. Every justice of the court has expressed her and his views regarding the constitutional issue that once again is presented for our disposition nearly six years after the court exercised its discretionary jurisdiction to review the merits. The written opinions of the justices reflect deeply held beliefs regarding the responsibility of the court as an institution and the principles that define the framework by which each justice decides issues brought to the court. The informal and formal discussions among the justices regarding the jurisdictional and merit issues have been of an intensity and duration unmatched by any other case.
The range of the opinions that reflect the decisional process is broad. For instance, some of us believe that the court exceeded its proper role in addressing the merits of this case, DeRolph v. State (1997), 78 Ohio St.3d 193, 264-283, 677 N.E.2d 733, 782-795 (“DeRolph I”) (Moyer, C.J., Cook and Lundberg Stratton, JJ., dissenting), and thereafter in continuing jurisdiction of this matter, DeRolph v. State (1997), 78 Ohio St.3d 419, 423-424, 678 N.E.2d 886, 889-890 (Lundberg Stratton, J., concurring in part and dissenting in part). One of us has characterized the “bedrock constitutional challenge” presented by this case as being quite simply the “horrible funding inequities that persist between school districts in Ohio due to the state’s heavy reliance on local property taxes in formulating the school foundation formula.” DeRolph v. State (2000), 89 Ohio St.3d 1, 46, 728 N.E.2d 993, 1028 (“DeRolph II”) (Pfeifer, J., concurring). One of us has expressed the belief that the court should expressly declare education to be a fundamental right afforded to each Ohio child pursuant to the Equal Protection *310Clause of the Ohio Constitution. DeRolph I, 78 Ohio St.3d at 255-257, 677 N.E.2d at 776-777 (Douglas, J., concurring).
Despite our differences, however, we all agree upon the fundamental importance of education to the children and citizens of this state. Educated, informed citizens sustain the vitality of our democratic institutions. We differ little in support of the desired ends so trenchantly recited by Justice Sweeney when he observed that our forefathers, in drafting our state Constitution, “carried within them a deep-seated belief that liberty and individual opportunity could be preserved only by educating Ohio’s citizens,” DeRolph I, 78 Ohio St.3d at 197, 677 N.E.2d at 736, and by Justice Resnick when she so incisively counseled that the goal of funding primary and secondary public education should be to assure “a quality education for every single child in Ohio regardless of where that child resides” so that every child may “enter a structurally safe building, which is staffed with sufficient teachers, and contains enough textbooks and equipment so that the child can develop self-esteem and intellectual abilities,” DeRolph I, 78 Ohio St.3d at 260 and 261, 677 N.E.2d at 779 and 780 (Resnick, J., concurring). We agree regarding the goals of public education; we have vigorously disagreed with respect to whether the legislature or the judiciary has the ultimate authority to determine if the goals have been achieved.
The current plan for funding public primary and secondary education adopted by the General Assembly and signed by the Governor1 is probably not the plan that any one of us would have created were it our responsibility to do so. But that is not our burden, and it is not the test we apply in this decision. None of us is completely comfortable with the decision we announce in this opinion. But we have responded to a duty that is intrinsic to our position as justices on the highest court of the state. Drawing upon our own instincts and the wisdom of Thomas Jefferson, we have reached the point where, while continuing to hold our previously expressed opinions, the greater good requires us to recognize “the necessity of sacrificing our opinions sometimes to the opinions of others for the sake of harmony.” 16 Papers of Thomas Jefferson (Boyd Ed.1961) 598 (letter to Francis Eppes, July 4,1790).
A climate of legal, financial, and political uncertainty concerning Ohio’s school-funding system has prevailed at least since this court accepted jurisdiction of the *311case. We have concluded that no one is served by continued uncertainty and fractious debate. In that spirit, we have created the consensus that should terminate the role of this court in the dispute.
I
Controlling Law
Pursuant to the doctrine of the law of the case, the “decision of a reviewing court in a case remains the law of that case on the legal questions involved for all subsequent proceedings in the case at both the trial and reviewing levels.” Nolan v. Nolan (1984), 11 Ohio St.3d 1, 3, 11 OBR 1, 2-3, 462 N.E.2d 410, 412.
On March 24,1997 a majority of this court held, as syllabus law:
“Ohio’s elementary and secondary public school financing system violates Section 2, Article VI of the Ohio Constitution, which mandates a thorough and efficient system of common schools throughout the state. The following specific provisions are unconstitutional:
“(a) R.C. 133.301, granting borrowing authority to school districts;
“(b) R.C. 3313.483, 3313.487, 3313.488, 3313.489, and 3313.4810, the emergency school assistance loan provisions;
“(c) R.C. 3317.01, 3317.02, 3317.022, 3317.023, 3317.024, 3317.04, 3317.05, 3317.051 and 3317.052, the School Foundation Program;
“(d) R.C. Chapter 3318, the Classroom Facilities Act, to the extent that it is underfunded.” DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, syllabus.
The court admonished the General Assembly to create a new school-funding system. Id. at 213, 677 N.E.2d at 747.
In April 1997, this court advised that the General Assembly may well retain local property taxes as a funding source for Ohio schools, but that “property taxes can no longer be the primary means of providing the finances for a thorough and efficient system of schools.” DeRolph v. State (1997), 78 Ohio St.3d 419, 678 N.E.2d 886, 887. We also held that debt obligations incurred prior to DeRolph I remained valid beyond the date of DeRolph I. Id. at 420, 678 N.E.2d at 887.
In September 1998, we made it clear that only the Thorough and Efficient Clause of the Ohio Constitution, and not the Equal Protection Clause, remained at issue in this case. DeRolph v. State (1998), 83 Ohio St.3d 1212, 699 N.E.2d 518. The court further held that the state would be required to “show by a preponderance of the evidence that the constitutional mandates have been satisfied” in order to justify dismissal of the proceedings against them. Id.
A year ago, the majority established further law of this case. The syllabus to DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (DeRolph II), provides:
*312“1. ‘[T]he sovereign people made it mandatory upon the General Assembly to secure not merely a system of common schools,’ but rather a thorough and efficient system of common schools. Miller v. Korns (1923), 107 Ohio St. 287, 297-298, 140 N.E. 773, 776, approved and followed.
“2. ‘The attainment of efficiency and thoroughness in that system’ of common schools is ‘expressly made a purpose, not local, not municipal, but state-wide.’ Id., approved and followed.
“3. A thorough system means that each and every school district has enough funds to operate. An efficient system means one in which each and every school district in the state has an ample number of teachers, sound buildings that are in compliance with state building and fire codes, and equipment sufficient for all students to be afforded an educational opportunity.”
The court in DeRolph II retained continuing jurisdiction to provide additional time for the state to further refine the school-funding system. We acknowledged, however, that significant improvements in Ohio’s system of common schools had been achieved in the time that elapsed between DeRolph I and DeRolph II.
Most recently, we recognized that, in order to decide whether the state’s funding system now is constitutional, we must examine Ohio’s statutory school-funding system as designed by defendants as of June 15, 2001, and determine “the likely effects that the legislation enacted in response to [.DeRolph II ] will produce.” DeRolph v. State (2001), 91 Ohio St.3d 1274, 1276, 747 N.E.2d 823, 824.
It is the law contained in the syllabi to DeRolph I and DeRolph II and the principles established by court entry in the case at bar by which we are required to evaluate the constitutionality of the school-funding system now statutorily in place. See Thackery v. Helfrich (1931), 123 Ohio St. 334, 336, 175 N.E. 449, 450 (this court “announces the law only through the syllabi of cases and through per curiam opinions”); S.Ct.R.Rep.Op. 1(B) (“The syllabus of a Supreme Court opinion states the controlling point or points of law decided in and necessarily arising from the facts of the specific case before the Court for adjudication”).
II
Adequacy of Funding; Assurance of “Ample Number of Teachers, Sound Buildings in Compliance with State Building and Fire Codes, and Equipment Sufficient for All Students to be Afforded an Educational Opportunity” (DeRolph II, Paragraph Three of the Syllabus)
A
Adequacy of Funding — Base Cost Formula
As defined in DeRolph II, a “thorough system means that each and every school district has enough funds to operate.” 89 Ohio St.3d 1, 728 N.E.2d 993, *313paragraph three of the syllabus. To this end, the General Assembly has been charged with determining the amount of funding that is adequate to establish a “constitutionally required foundation of basic educational opportunity.” Id. at 47, 728 N.E.2d at 1029 (Pfeifer, J., concurring). Unlike the formula determined to be problematic by this court in DeRolph II, the General Assembly has offered a new funding formula to arrive at the base cost of providing for an adequate education.
Under 2001 H.B. No. 94, the General Assembly recalculated the cost of providing an adequate education to be $4,814 per student in fiscal year 2002. R.C. 3317.012(A). This figure is increased by 2.8 percent per year to account for rising costs, resulting in a base cost per student of $5,527 in fiscal year 2007. R.C. 3317.012(A)(1). A most significant aspect of H.B. 94 is that the base cost amount of $4,814 is funded in the full amount immediately without a phase-in period. Removal of the phase-in period addresses a key concern of DeRolph II that the state was “funding below the level that the General Assembly deemed to be the base amount for an adequate education,” 89 Ohio St.3d at 18-19, 728 N.E.2d at 1007, and the statement that the “phase-in aspect of the basic aid amount should be reconsidered.” Id. at 37, 728 N.E.2d at 1021.
The formula adopted by the General Assembly has changed in other significant ways. To determine the base cost of an adequate education, the new formula uses the unweighted average cost per student of educating students enrolled in selected districts. Under the new law, this selection began with one hundred seventy school districts that, in fiscal year 1999, met at least twenty of twenty-seven performance standards established by H.B. 94. R.C. 3317.012(B)(1)(a) through (aa). Districts in the top and bottom five percent of income and property wealth bases are deleted to adjust for anomalies within those districts, leaving one hundred twenty-seven model districts.
The H.B. 94 methodology for determining state aid considers the following factors: base cost, the district’s cost of doing business, the districts’ average daily membership (“ADM”), property valuation, and the charge-off rate of twenty-three mills ($0,023) per dollar of valuation. The formula is ADM x base cost x cost-of-doing-business factor - 0.23 x property valuation = state aid to a school district for basic education costs. R.C. 3317.022.
H.B. 94 adopts a charge-off rate of twenty-three mills per dollar of valuation. R.C. 3317.022. Additionally, H.B. 94 continues to provide a charge-off supplement, termed “gap aid,” to account for districts that are not able to fund their local share of the base cost amount. H.B. 94 applies gap aid not only to base cost, special education costs, and vocational education costs, but also to transportation costs. R.C. 3317.0216(C)(1). H.B. 94 also eliminates the phase-in of state funding increases. Greater gap aid addresses the problem of “phantom revenue” *314by assuring that the state will contribute more funding to districts where the tax base does not increase at the same rate as the increase in the base cost amount.
As an additional measure to ensure that no district is unable to fund programs because of its small local tax base, the General Assembly has enacted legislation that requires districts to pay no more than an additional three mills of local tax revenue to provide for their share of special education, vocational education, and transportation. R.C. 3317.022(F). H.B. 94 restructures the manner in which the state contributes to such programs.
The state has also reassessed the manner in which it approaches transportation costs. Under H.B. 94, the state’s share of transportation costs is the greater of sixty percent or the same percentage that the state pays for the district’s base cost. R.C. 3317.022(B)(2), (D)(3). According to the state’s experts, this greater level of funding will benefit rural, property-poor districts that have greater transportation needs.
H.B. 94 further adds six weights to determine the method by which special education is funded. R.C. 3317.013(A) through (F). In part as a result of the new weights, the state projects that state special education funding will increase 18.6 percent from fiscal year 2001 to fiscal year 2003. The percentage of the state’s share increases automatically once a district’s cost of serving a special education student exceeds $30,000 in category six of the special education categories and $25,000 for categories two through five. R.C. 3317.022(C)(3). The state funds one hundred percent of half the costs above the applicable threshold, plus the calculated state share percentage of the other half. R.C. 3317.022(C)(3)(a)(i) and (ii).
B
Parity Aid
In addition to modifying the base cost formula, the General Assembly has also enacted another form of aid termed “parity aid” by the state. Parity aid addresses disparities between wealthier districts and poorer districts and provides additional funds to the latter. As designed by the General Assembly, parity aid is intended to give low-wealth districts the opportunity to spend funds on discretionary items in the same manner as wealthier districts. The General Assembly determined that in fiscal year 2001, school districts in the seventieth to ninetieth percentile in valuation per pupil collected an average of 9.5 mills beyond the millage necessary to fund their calculated local share of the base cost amount, special education, vocational education, and transportation funding. R.C. 3317.0217(C)(2). With parity aid, eligible districts will receive funding to make up the difference between what they can raise on 9.5 mills and what the district at the eightieth percentile in income-adjusted wealth can raise ($1,300). R.C. *3153317.0217(C). The amount of parity aid distributed, therefore, -will vary on a district-by-district basis depending upon how far below the eightieth percentile a district falls. Defendants estimate that parity aid will provide an additional $100 million to eighty percent of school districts in fiscal year 2002 and an additional $500 million per year when the program is fully phased in by fiscal year 2006.
Parity aid is designed to address disparities in tax bases even after ensuring full funding of the base cost, special and vocational education, and transportation costs. The ability to receive parity aid, however, is not dependent upon local effort. If a district is unable or unwilling to generate additional funding, it will still receive parity aid if it falls below the eightieth percentile. For example, the state estimates that New Lexington City School District in Perry County would receive an additional $774 per student this year if parity aid were fully phased in, for a total $1.4 million per year, and the Cleveland City School District would receive an additional $601 per student, for a total of $43,873,307 per year. All of the money provided under the parity aid program is paid above the base cost amount and equalizes disparities in the amount needed to address the adequacy concerns of DeRolph II.
Additionally, H.B. 94 incorporates a “stabilizing” function to ensure that the “state share percentage of base cost and parity aid funding” (defined in R.C. 3317.012[D][5]) does not vary by more than 2.5 percent between the current year and the last year in which a calculated base cost amount took effect, i.e., the “update years” (defined in R.C. 3317.012[D][1]). If the General Assembly estimates that the state share percentage will vary by more than 2.5 percent from the preceding update year, it must bring the state share back within the allowable variance by any means it determines to be necessary. R.C. 3317.012(D)(4).
Parity aid and gap aid are significant, expansive aspects of the new legislation that reflect defendants’ genuine efforts in complying with the rulings of this court.
C
Facilities
This court in DeRolph II held that an efficient system of common schools is one in which school districts throughout the state have “sound buildings that are in compliance with state budding and fire codes.” Id., 89 Ohio St.3d 1, 728 N.E.2d 993, paragraph three of the syllabus. Plaintiffs argue that many deficient school buildings are still in use today. But in deciding whether the school-funding system created in the legislation under review is constitutional, we must determine only whether, when fully implemented, the legislation enacted in response to DeRolph II will likely have the effect of bringing these facilities into compliance *316within a reasonable time. When determining what is a reasonable time, we must realize that construction and renovation are necessarily lengthy and complex processes and are not amenable to a one-year or even a five-year deadline.
There is a well-documented need for many of Ohio’s school buildings to be renovated, repaired, or replaced, or for completely new facilities to be constructed, in order to meet the standards established by DeRolph II. Construction of this magnitude will necessarily be complex and time-consuming.
The state of Ohio has dedicated a large amount of its budget to constructing and repairing school facilities. Since 1998, the General Assembly has allocated nearly $2.7 billion to this effort. The Ohio School Facilities Commission directs this funding to local school districts, and as of May 2001 was distributing an average $1.5 million dollars daily — a number that continues to grow. Additionally, the Facilities Commission provides management oversight and technical assistance to the local school districts for construction and renovation. Building Our Future, Ohio School Facilities Commission FY 2000 Annual Report, at 3.
The state has devised multiple interlocking programs that address different aspects of the school facilities problem. For example:
• Since 1997, the Classroom Facilities Assistance Program has funded replacement and renovation projects in seventy-three school districts, expending over $1.8 billion in state funding. Building Our Future, at 8.
• The Exceptional Needs Program provides immediate assistance to districts of below average wealth with exceptional needs for classroom facilities. R.C. 3318.37.
• The Expedited Local Partnership Program allows school districts to fund repair or construction through local monies before their state funding becomes available through the Classroom Facilities Assistance Program R.C. 3318.36. Once funds from the program become available, the school district receives credit for their required local contribution. Eligibility for the program was recently expanded by amendment of R.C. 3318.36 by 2000 Am.Sub.S.B. No. 272.
• The “Big 8” and Accelerated Urban School Building Assistance Programs target urban school districts for major renovations and repairs. 1997 Am.Sub. S.B. No. 102, Section 7, 147 Ohio Laws, Part IV, 7416; R.C. 3318.38, enacted by 2000 Am.Sub.S.B. No. 272; Building Our Future, at 10. The Big 8 Program is authorized to provide up to $120 million in matching funds, and includes the larger districts in the state, such as the Akron, Toledo, Dayton, Cincinnati, Columbus, and Cleveland city schools. Building Our Future, at 10. As of the end of calendar year 2000, these districts had spent over fifty percent of the funds available to them. Id.
*317• The Extreme Environmental Contamination Program provides assistance for any classroom facility that needs to be replaced or relocated due to extreme environmental contamination. H.B. No. 94, Section 186.
• The School Building Emergency Assistance Program provides assistance to all school districts to reconstruct, repair, or renovate classroom facilities damaged by an act of God. R.C. 3318.351(A)(2).
Significant progress has been made to date. The Facilities Commission has provided facilities funding to three hundred sixty-four school districts. OSFC: All District Summary, Ohio School Facilities Commission. As of May 2001, the commission was administering projects that will provide for over three hundred additional buildings, and will complete fifty full building fixes by the end of 2001.
In addition, S.B. 272 requires the state to make a facilities assessment within two years of a request by the school district. R.C. 3318.022. Complete facilities assessments will have been performed on four hundred and fifty districts by the end of 2001. These facilities assessments are crucial to determining what needs remain to be addressed in terms of repair and construction.
Plaintiffs argue that the state is not doing enough to remedy the facilities problem. First, plaintiffs argue that the state’s timetable for fixing these problems is too slow. As we have observed above, however, to pass constitutional muster the state must have in place legislation that will be likely to bring school facilities into compliance within a reasonable time.
Plaintiffs also argue that future funding for school facilities remains uncertain. We acknowledge that there is no legislation currently in place that guarantees funding for the programs outlined beyond the current biennium. However, this concern is inherent in a democracy where public policy is never stagnant, and in a state that operates on a biennial budget. As was noted in DeRolph II, the duration of any legislative appropriation is “limited by the prohibition of Section 22, Article II of the Ohio Constitution, which prohibits the General Assembly from appropriating for more than a two-year period.” DeRolph II, 89 Ohio St.3d at 24, 728 N.E.2d at 1011. Were it necessary to guarantee funding in the future, this court would be required to retain jurisdiction in this cause in perpetuity.
Plaintiffs argue that in the current system, local school districts are required to contribute to financing of the repair, renovation, and construction of school buildings, and that this necessarily violates the strictures set down in DeRolph II. However, nothing in the Ohio Constitution or any of the controlling law of this case precludes the state from insisting on joint state-local support of primary and secondary schools.
Plaintiffs also argue that the state has not performed a comprehensive survey to determine whether school buildings are in compliance with building and fire *318codes. However, as discussed earlier, S.B. 272 requires the state to make a complete assessment within two years upon receiving a request from a local school district. R.C. 3318.022. This method of assessing the schools is reasonable, given the practicalities of such a project.
The Ohio School Facilities Commission has developed comprehensive guidelines for the design and construction of commission-funded buildings. Building Our Future, Ohio School Facilities Commission FY 2000 Annual Report, at 7. Plaintiffs maintain that these guidelines require schools to accept buddings that are inadequate for educational needs. Specifically, plaintiffs assert that the guidelines provide for inadequate numbers of rooms if the twenty-five-to-one student-teacher ratio is to be maintained. Inadequacies in School Facilities: A Review of the State’s Program, Ohio Coalition for Equity & Adequacy of School Funding, at 2. They note that the twenty-five-to-one ratio dictates the size of the room, and that school districts that wish to have a lower student-teacher ratio will find themselves forced to add additional rooms at their own expense.
The state’s funding initiative for school districts with a substantial portion of families living below the poverty line, Disadvantaged Pupil Impact Aid (“DPIA”), has reduction in classroom size as one of its primary goals. The class-size-reduction portion of DPIA requires districts to focus their efforts on reducing the student-teacher ratio in kindergarten through third grades. The target student-teacher ratio for individual districts is calculated through use of a complicated index based on the concentration of students in the district living below the poverty line. R.C. 3317.029(E). Options available to the school districts are not limited to reducing the number of students in a classroom taught by a single teacher but include the use of teacher’s aides, team teaching, and extending the length of the school day or school year. R.C. 3317.029(F)(3).
The Legislative Office of Education reported in October 2000 that the average number of students in kindergarten through third grade in five selected districts receiving DPIA varied from eighteen to twenty-four students. Barriers to achieving a reduced student-teacher ratio do exist, including the uncertainty of sustained funding of additional teachers and lack of classroom space. These are serious concerns. However, the commission conducts a ten-year projected enrollment analysis prior to beginning design work for a district, and designs facilities based on the highest enrollment figure in that ten-year period, or enrollment in the third year if enrollment is declining. If something occurs later to change this figure, the commission works with the district to make any necessary adjustments. Currently, more than half of those districts reporting a need for more space are working with the Ohio School Facilities Commission to resolve the problem. On balance, we find that the problem of student-teacher ratio as it relates to facilities can be improved through state and local collaboration within *319the existing legislative framework, and we do not find that the admittedly imperfect current situation is grounds for striking down the legislative framework as unconstitutional. We decline to find that the guidelines as promulgated by the Ohio School Facilities Commission result in inadequate buildings.
D
Adequacy of Funding for Teachers and Supplies
The majority in DeRolph I concluded that the record contained exhaustive evidence that “the appellant school districts were starved for funds, lacked teachers, buildings, and equipment, and had inferior educational programs, and that their pupils were being deprived of educational opportunity.” DeRolph I, 78 Ohio St.3d at 205, 677 N.E.2d at 742. That record demonstrated that some of the poorest school districts in the state at that time were forced to ration even basic supplies: “paper, chalk, art supplies, paper clips, and even toilet paper.” Id. at 208, 677 N.E.2d at 744. The evidence revealed instances of schools where textbooks were not available to every student, id. at 259, 677 N.E.2d at 778, and classes were held under leaking roofs and in former coal bins, id. at 241, 255, 677 N.E.2d at 766, 755 (Douglas, J., concurring).
The record before us today is very different. The plaintiffs now assert that “educational deprivation” exists because, e.g., within the one hundred twenty-seven districts used to calculate the base amounts, one district has the “least number of teachers allowable to operate a district,” not all high schools offer advanced placement classes, some elementary schools lack space for science labs, and art and music classes in some districts must share the same room. These complaints simply do not equate to deprivation of an opportunity to receive a basic education.
The second paragraph of the syllabus to DeRolph II, 89 Ohio St.3d 1, 728 N.E.2d 993, establishes the legal proposition that efficiency and thoroughness in Ohio’s system of common schools is a statewide goal rather than a local one. In April 2000, Governor Taft created the Governor’s Commission for Student Success, whose members included parents, educators, community leaders, and legislators. The commission conducted sixteen focus group discussions, polled one thousand Ohioans, and met with twenty-eight constituent groups to better understand Ohioans’ thoughts and concerns about public education. In December 2000, the commission issued its report, entitled “Expecting More: Higher Achievement for Ohio’s Students and Schools.” The report contained thirty-one recommendations to create a statewide system of academic performance standards, student and school assessments, and school accountability. In January 2001, legislation incorporating recommendations from the report was introduced as Senate Bill No. 1. The bill was enacted and signed into law on June 12, 2001.
*320In adopting and signing this legislation, the General Assembly and the Governor have adopted public policies consistent with the commission’s view that, while “the state has a clear and important role in establishing statewide academic standards, * * * local flexibility in the design and implementation of instructional programs and other services to help children learn” should be retained. In the words of the commission’s report, it “is appropriate for the state to say what should be learned in key subjects; it is much less appropriate for the state to determine how local schools should teach students to meet these standards.” (Emphasis sic.)
In its report, the commission stated that it “subscribes to a philosophy that keeps the state’s interest as narrow as possible and gives flexibility to local school boards, administrators and teachers. But, while flexible, the Commission recommendations are oriented toward action: Where students are in danger of falling behind or not meeting key state academic standards, the Commission expects local schools to act aggressively. In some cases, we actually require action. The state will provide help — additional resources, technical assistance, training and examples of strategies that work — but local educators must be the ones who provide the necessary instruction to make sure students reach the standards.”
Accordingly, the commission recommended that “schools be expected to provide intensive instruction and intervention services to students whose diagnostic assessments show they are unlikely to reach the academic standards. The nature of these services should be determined locally but could include summer school, extended time in school, tutoring assistance or smaller class size.”
This legislative plan just enacted reflects a public policy decision that local school districts and boards of education ultimately are responsible for managing and allocating their financial resources so as not only to achieve the constitutionally mandated, statewide goal of providing all students a basic educational opportunity, but to achieve a second goal as well — the goal of helping individual students take advantage of that opportunity and thereby receive the lifelong benefits of education.
The current statutory system contemplates that the districts of the state will themselves determine, at least initially, on a district-by-district basis, how to allocate their resources to provide enough teachers and sufficient equipment to achieve satisfactory performance results as measured by school district and student assessments. Failure to achieve satisfactory educational results will, however, trigger state review and assistance. The commission has acknowledged that districts found to be falling short may need additional funding from the state in order to ensure that their schools are able to improve.
Indeed, the evidence before us demonstrates that Ohio schools are already improving. In school evaluations issued in 2001 pursuant to R.C. 3302.03, thirty-*321six districts, including three urban districts, improved their designation from “academic emergency” to “academic watch.” The number of school districts in “academic emergency” declined from sixty-nine to thirty-five, a reduction of nearly fifty percent. A fifteen percent increase was realized in the number of school districts rising to the status of “continuous improvement” from lower designations. For the first time, all Ohio schools met state standards for science in grades nine, ten, and twelve.
Assessments show improvement at the student level as well. In comparing proficiency test results from 2001 to those from 2000, preliminary findings show that sixty percent compared to forty-nine percent of fourth graders passed the mathematics test, fifty-six percent compared to forty-eight percent passed the science test, and sixty-one percent compared to fifty-five percent of sixth graders passed the mathematics and science tests. While not all categories of test results show such striking improvements, the overall trend in the 2001 proficiency test results is one of improving performance.
The new statutory framework has made positive changes in the base cost amount. The plan also restructures gap aid and introduces parity aid, as described above, to assist poor districts. The plan is designed to ensure that an adequate number of teachers and supplies will exist in every district, thereby affording every child an opportunity to receive a basic education.
Ill
Avoidance of Primary Reliance on Property Tax
In DeRolph I, this court’s primary concern with the state’s funding system was that it relied too heavily on local property taxes to fund a statewide system. 78 Ohio St.3d at 212, 677 N.E.2d at 747. The problem this creates, as articulated in DeRolph II, is that a system overly reliant on local property taxes will result in disparities between districts because the same tax effort in two different districts will produce different results. 89 Ohio St.3d at 26, 728 N.E.2d at 1013. In defining overreliance, we stated that local taxes need not be totally abandoned, because equality is not constitutionally mandated. DeRolph I, 78 Ohio St.3d at 211, 677 N.E.2d at 746. Rather than completely rejecting property taxes, the majority stated that “property taxes can no longer be the primary means of providing the finances for a thorough and efficient system of schools.” (Emphasis added.) 78 Ohio St.3d at 419, 678 N.E.2d at 887. Thus, some use of local property taxes is constitutionally permissible.
Therefore, disparity caused by a school-funding system that rests on the dual foundations of state support and local property tax revenues is unconstitutional only if the disparity is so dramatic that children in the poorest of our school districts are deprived of a basic educational opportunity, and a thorough and *322efficient distribution of funds need only ensure that each Ohio school district is financially able to offer an adequate education.
In general, property taxes are less sensitive to economic cycles than are taxes based on income or sales. Property values tend to remain stable over time, whereas income and spending are affected by movements in the economy. Property taxes, therefore, give school districts a stable and reliable source of local revenue through both good and bad economic times. The problems that arise from property taxes, however, are the continuing need for school districts to raise revenue through voted local levies that are subject to the limitations of R.C. 319.301 and the unequal distribution of property wealth throughout the state. Districts that have more property wealth generate more local revenue than do poorer districts. Overreliance on property taxes, therefore, has led to disparate educational opportunities in these property poor districts. H.B. 94, however, has altered the funding structure to address the concerns of this court through three major changes.
The first method by which the General Assembly has reduced the reliance on local property taxes is by altering the charge-off supplement system, known as gap aid. As previously described, gap aid supplements funding in districts that cannot produce their local share of the base cost.
Second, H.B. 94 limits any district’s local share of special education, vocational education, and transportation to three mills. R.C. 3317.022(F). Limiting the local share of these costs to three mills reduces the amount of local revenue a district must generate. As a consequence, and assuming that the district raises more than three mills, the limiting function raises the amount of funds available to poorer districts for discretionary spending that the district would not have if forced to pay more for its share of these programs. This, in turn, reduces the concern of a district in providing merely an adequate education and allows it to focus its spending efforts on providing more than just the basics.
Third, the parity aid program contributes additional funds to poorer districts. It gives those districts the spending power of wealthier districts without requiring a district to levy any additional funds at the local level.
Additionally, local contributions for construction of new school facilities are no longer contingent upon local property taxes. S.B. 272 authorizes several different options for local funding sources other than a local property tax. For example, to pay their local share required by R.C. 3318.05, districts may now apply the proceeds of an existing tax levy for general ongoing improvements or a school district income tax. R.C. 3318.052. Districts may also apply locally donated contributions toward their portion of the basic project cost. R.C. 3318.084. Two or more districts may also enter into an agreement with the Treasurer of State to pool bonds to finance their respective projects with the *323facilities commission. R.C. 3318.085. Finally, districts may credit as part of their local share any bonds issued for classroom facilities within eighteen months before being notified that they are eligible for state assistance, so long as the facilities supported by the bond measure meet design specifications of the facilities commission. R.C. 3318.01(L); 3318.03; 3318.033; 3318.05; 3318.08.
As we recognized in DeRolph I, no system of school funding could address every inequality associated with reliance on local property taxes as a basis for school funding. 78 Ohio St.3d at 211, 677 N.E.2d at 746. While this court found in DeRolph II that the system then in place did not meet this court’s prior mandate, we recognize that the General Assembly has made significant changes to the prior structure in order to reduce reliance on local property taxes. Through changes in gap aid, millage caps, changes in base cost formulation, and the parity aid program, for example, the current system established by H.B. 94, when fully implemented in accordance with this opinion, will reduce reliance on local property taxes to a constitutionally acceptable level by providing substantially more state aid to districts less able to generate local revenue.
IV
Conclusion and Order
We have thoroughly reviewed the plan now in place and are convinced that the defendants are committed to improving primary and secondary education. That commitment has operated, and can be expected to further operate, to ameliorate the undesirable educational conditions shown in DeRolph I.
In their amicus curiae briefs, both Governor Bob Taft and the current majority leadership of the General Assembly have reaffirmed their commitment to staying the course of progress we have seen in the period between DeRolph I and today. We believe that the leaders of this General Assembly, Governor Taft, and Superintendent Zelman intend to fully implement the school-funding plan for which they have so earnestly argued.
Despite the extensive efforts of the defendants to produce a plan that meets the requirements announced by this court, changes to the formula are required to make the new plan constitutional:
Base Cost Formula: H.B. 94 recalculates the cost of providing an adequate education to be $4,814 per student in fiscal year 2002. The base cost formula uses one hundred twenty-seven model school districts as a basis for determining base cost support. That number of school districts is achieved by screening out districts in the top and bottom five percent of all Ohio districts based on income and property wealth from the state’s pool of the one hundred seventy top-performing districts. Also included within this number are several districts that *324did not meet twenty .of twenty-seven performance standards, but were included regardless because of a rounding procedure included within H.B. 94. R.C. 3317.012(B)(1), last paragraph. As the plaintiffs note, rounding and wealth screens include districts that should not be considered in the base cost formula and exclude districts that should be considered. Plaintiffs’ arguments and our review of the record convince us that the formula must be modified to include the top five percent districts and the lower five percent districts, and by considering only those districts that actually meet twenty of twenty-seven performance standards without rounding. We make no determination regarding the time in which the state must calculate and implement actual changes in the amount of funds distributed to each district pursuant to today’s order, but the new calculations must be applied retroactive to July 1, 20Ú1, and to the subsequent years designated in R.C. 3317.012. Moreover, in determining future biennial budgets through fiscal year 2007, the rate of millage charged off as the local share of base cost funding under divisions (A)(1) and (2) of R.C. 3317.022 may not be changed from twenty-three mills, irrespective of the language of R.C. 3317.012(D)(4) suggesting such a methodology.
The H.B. 94 model calculates its base cost amount using spending data for FY96, adjusted for inflation, or actual FY99 expenditure data, whichever is lower. R.C. 3317.012(B), last paragraph. The state uses the lower of the two figures to compensate for what it terms an “echo effect,” or to adjust for districts that spent more than what was actually needed at the base level, due to line-item expenditures, other state funding outside of the foundation formula, and local enhancement revenues. The model districts subject to lowering of their base cost are those that the state determined to be model districts in 1996. As the plaintiffs’ experts observed, there has been insufficient evidence presented by the state to justify lowering the base cost amount to adjust for this supposed echo effect. ETPI Report, at 6. Accordingly, we are persuaded by the plaintiffs that choosing the lower of FY96 expenditures or FY99 actual expenditures is unsupported by the evidence and should not be used to lower the base cost amount figure.
Parity Aid: The parity aid program is a salutary attempt to provide poorer districts with funds similar to those available to wealthier districts that are used to substantially enhance the educational experience of each student. The plan as adopted would fully fund the parity aid program by fiscal year 2006. We have concluded that the parity aid program must be fully funded no later than the beginning of fiscal year 2004.
To summarize, we observe that the state has chosen to retain a foundation program of funding primary and secondary public education. We find that, having so elected, it must, in order to meet the requirements of DeRolph I and DeRolph II, formulate the base cost of providing an adequate education by using *325all school districts meeting twenty of twenty-seven performance standards as set forth by the General Assembly in R.C. 3317.012(B)(1)(a) through (aa), without adjustments to exclude districts based on wealth screens, without rounding adjustments to include additional lower-spending districts, and without use of the “echo effect” adjustment, beginning effective July 1, 2001. In addition, the parity aid program established by the General Assembly must be fully funded no later than July 1, 2003.
With full implementation of these modifications to the funding plan adopted by the General Assembly the plan will meet the test for constitutionality created in DeRolph I and DeRolph II. While the changes will have a fiscal impact, they will not require structural changes to the school foundation program set forth in R.C. Chapter 3317.
One final observation is in order. Historically, the construction and maintenance of school facilities have been considered the responsibility of local school districts. By 1989, the General Assembly had begun addressing school facilities needs and committing funds to construction and repair of school buildings. We have described previously the substantial commitment of the state to the availability of adequate school buildings for every student enrolled in public education. However, the unmet needs are enormous and the time in which it is feasible to meet them is lengthy. We urge the General Assembly to review and consider alternative means of funding school buildings and related facilities.
The state is hereby ordered to implement the changes described above. Because we have no reason to doubt defendants’ good faith, we have concluded that there is no reason to retain jurisdiction of the matter before us. If the order receives less than full compliance, interested parties have remedies available to them.

So ordered.

Douglas, Pfeifer and Lundberg Stratton, JJ., concur.
Douglas and Pfeifer, JJ., separately concur.
Pfeifer, J., separately concurs.
Lundberg Stratton, J., separately concurs.
Resnick, J., separately dissents.
Resnick and F.E. Sweeney, JJ., separately dissent.
Cook, J., separately dissents.

. Since DeRolph II, the General Assembly has enacted, e.g., 2000 Am.Sub.S.B. No 272, which enhances the Classroom Facilities Assistance Program and otherwise addresses school facility deficiencies; 2000 Am.Sub.S.B. No. 345, which addresses statutory provisions previously characterized as imposing unfunded mandates, and establishes procedures to prevent fiscal problems in school districts; 2000 Am.Sub.H.B. No. 94, the biennial budget bill, which prescribes formulas for determining the amount of state funds to be distributed to the various school districts; and 2001 Am.Sub.S.B. No. 1, which establishes a new system of academic standards and testing to gauge the success of Ohio students and schools.